Citation Nr: 1211988	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits due to a change in the Veteran's marital status in the amount of $14,125.00.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 1974, and from June 1978 to April 1989. 

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a February 2009 determination by the Louisville, Kentucky, Regional Office (RO), which determined that an overpayment of VA benefits in the amount of $14,125.00 was made to the Veteran due to a change in his marital status. 

In June 2011, the Board determined that an overpayment of VA benefits in the amount of $14,125.00 was properly created, and remanded the issue of entitlement to waiver of overpayment of VA compensation benefits due to a change in the Veteran's marital status in the amount of $14,125.00 for additional development.  

In September 2010, the Veteran appeared at the Louisville RO and testified at a videoconference hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks waiver of recovery of an overpayment due to a change in his marital status in the amount of $14,125.00. 

In February 2009, the RO retroactively terminated payment of additional benefits on behalf of a previous dependent spouse effective August 1, 2000, and did not grant additional benefits on behalf of a new dependent spouse until December 1, 2008.  This action resulted in an overpayment of $14,125.00.   

In March 2009, the Veteran was notified that an overpayment of $14, 125.00 had been created.  He was further notified that his benefits would be withheld effective June 2009 until the amount was recouped. 

In June 2009, the Veteran requested a waiver of the overpayment.  He essentially argues that he never received a form to change his dependents, that his divorce from M.M.J. in July 2000 occurred almost simultaneously with his remarriage to C.B.S. in August 2000, such that while the name of his wife changed, the number of his dependents has remained unchanged, and that the time frame between his divorce from M.M.J. and his marriage to C.B.S. was only a 7-day period.  He states that he did not notify the VA of his divorce and remarriage because there was virtually no break during which time his marital status actually changed.   

In July 2009, the Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of recovery of the overpayment, which it was determined was for the period from August 1, 2000 to November 30, 2008, and that it amounted to $14,125.00.  The Committee determined that there was no fraud, no misrepresentation of a material fact, and no showing of bad faith on the Veteran's part.  However, the Veteran was determined to be significantly at fault in creation of the overpayment because he should have known to report all dependency changes in a timely manner.  The Committee also determined that the Veteran was unjustly enriched and that collection would not be against equity and good conscience, and that financial hardship would not be assumed because he had not submitted a financial status report.  The Veteran has appealed that determination. 

In June 2011, the Board determined that an overpayment of VA benefits in the amount of $14,125.00 was properly created, and remanded the issue of entitlement to waiver of overpayment of VA compensation benefits due to a change in the Veteran's marital status in the amount of $14,125.00 for additional development.  

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of equity and good conscience found in 38 C.F.R. § 1.965(a).  In applying the equity and good conscience standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon receipt of VA benefits.  Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any  fault attributable to the VA.  38 C.F.R § 1.965(a). 

In July 2011, the Veteran submitted a financial status report (VA Form 5655).  

In a November 2011 affirmation of its July 2009 determination, the COWC again denied the Veteran's request for a waiver of overpayment.

As an initial matter, although the COWC may have considered the Veteran's July 2011 FSR in its November 2011 affirmation, its affirmation does not discuss the specifics of the July 2011 FSR, and it contains no analysis or discussion of the financial hardship issue.  Similarly, the November 2011 supplemental statement of the case does not discuss the financial hardship issue.  

Furthermore, the Veteran's July 2011 FSR contains a number of ambiguities and is not well-suited to an analysis under 38 C.F.R § 1.965(a).  For example, the nature of a $1,100 monthly "agreement" involving federal, state and local income taxes is unexplained, and the means by which the "net monthly income less expenses," and the "total monthly expenses" were arrived at is unclear.  Although a current FSR was requested in September 2011 duty-to-assist letter, there is no record of a response.  On remand, the Veteran should be requested to provide a current FSR, followed by readjudication of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  An up-to-date financial status report (FSR) (VA Form 20-5655) listing all monthly income, monthly expenses, and assets should be obtained from the Veteran and associated with the claims file. 

2.  The RO's/AMC's Committee on Waivers and Compromises (COWC) should then readjudicate the appellant's request for waiver of recovery of the overpayment of compensation benefits, with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, and 1.965(a), and each element of the of equity and good conscience standard.  If the claim continues to be denied, the RO/AMC should provide to the appellant and his representative with an appropriate supplemental statement of the case and should afford them the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

